Electronically Filed
                                                                Supreme Court
                                                                SCWC-29456
                                                                07-DEC-2010
                                                                01:38 PM


                                SCWC-29456 

             IN THE SUPREME COURT OF THE STATE OF HAWAI'I

            TARA THOMAS, Petitioner-Plaintiff-Appellant,

                                     vs.

                   GRANT K. KIDANI; and DOES 1-100,

                   Respondents-Defendants-Appellees.


          CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

                        (CIV. NO. 05-1-0459)

        ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI 

                (By: Nakayama, J., for the court1
)


            Petitioner-Plaintiff-Appellant’s Application for Writ

of Certiorari filed on October 26, 2010, is hereby accepted. 

            DATED: Honolulu, Hawai'i, December 7, 2010.
                                    FOR THE COURT:
                                    /s/ Paula A. Nakayama
                                    Associate Justice
Charles J. Ferrera for

petitioner-plaintiff­
appellant on the application


Calvin E. Young and Diane W.

Wong of Ayabe Chong Nishimoto

Sia & Nakamura for respondent­
defendant-appellee on the

response


      1
        Considered by: Recktenwald, C.J., Nakayama, J., Circuit Judge Chan in

place of Acoba, J., recused, Circuit Judge Nacino in place of Duffy, J.,

recused, and Circuit Judge Kim, assigned by reason of vacancy.